The demand of the claimant, in the above entitled cause for the sum of $1,000 is made for injuries received by him while performing certain work in or about the State House. From the bill of particulars and the evidence filed by the claimant the following facts appear: That during the month of May, 1873, the claimant with others were engaged in setting the heater for the State House and while so engaged, in attempting to place a certain iron casting the same was thrown on his hands through the carelessness of a co-employe thereby crushing his hands very badly. It further appears from the files that on the 29th day of April, 1897, the above claim was filed in the Auditor’s office and that on July 10th, 1897, the State by the Attorney General filed a plea of the statute of limitations; to which plea the claimant, by his attorney, filed his replication, September 24, 1897; to which the State by the Attorney General filed a demurrer. We do not deem it necessary to discuss the question as to the liability of the State upon the facts submitted as it is apparent from the claimant’s own statements set forth in his claim and the bill of particulars that he is barred of any right to recover under the statute of limitations in force in this State as prescribed in Sec. 15, of Chapter 83, of the Revised Statutes, and that the plea of the same by the State is proper. The demurrer filed by the State to the replication of the same is sustained. Claim dismissed.